Title: I. Charles Adams to John Adams, 6 January 1794
From: Adams, Charles
To: Adams, John


            
              My dear Father
              New York Jany: 6th 1794.
            
            Your excellent letters have been duly received. I have been much instructed by them. The necessity of turning our attention to the two great questions which now agitate the world, must be sufficiently apparent to every thinking mind I esteem myself peculiarly happy in having a father to aid my pursuits and assist me in my researches. The mind of man however it may sometimes wander in the regions of skepticism, can never be at rest until it is fixed upon some over ruling power the Nations of the earth therefore will never shake off the beleif in a Supreme power. They cannot do it. The mind is left cheerless and distressed by the attempt. We can by no means reason with the same certainty upon the duration of Christianity but should it ever be destroyed confident I am that mankind will be far less happy. The hereditary Governments appear to have arisen from principles of the strictest justice. Valour in barbarous nations is always admired. It is a qualification which never fails to attract applause hence those who are the most conspicious for bravery are singled as chiefs and leaders this is not altogether the effect of gratitude for services but the dictate of self preservation. But It may be asked why should the descendants of those who have obtained such rewards be in any manner sharers in the benefits conferred? And here I must answer that the principle of gratitude is strong in human nature, that is not content to confine itself within narrow limits. Notwithstanding the endeavors to disseminate the idea that the son of a great man must necessarily be a fool, mankind in general will not be bullied out of their affections, Nor will they consent to discard the idea that some portion of the etherial spirit which warmed the father is inherited by the offspring. These are ideas founded in nature, permanent and unchangeable. It is of this kind of gratitude which Tacitus speaks. “Insignis nobilitas aut magna patrûm merita, principis dignationem etiam adoluscentulis assignant.” The whole section from Polybius is well worth copying.

Pourquoi says he, donne t’on tant d’applaudissemens a celui qui se jette le premier dans les perils et defend ses semblables contre le choc et la fureur des plus forts animaux? Pourquoi encore n’a tón que du mepris pour [cet] homme lache qui craint de s’exposer pour le salut de ceux qu’il devroit secourir? Cela ne peut venir que de la reflection qu’on fait alors sur le honteux et sur l’honnête, et sur la différence qu’il y a entre ces deux choses. On commence alors a penser que l’honnête est digne qu’on le recherche et qu’on le pratique a cause de l’utilité qui en revient, et que le honteux mérite toute notre aversion. Lorsque celui qui est a la tête des autres et qui les surpasse en forces passe pour favoriser toujours ceux dónt nous venon’s de parler, et qu’il s’est acquis la reputation d’homme juste et equitable, alors on cesse de redouter la violence on se rend et on se soumet a lui par raison, on lui maintient son autorité quelque vieux qu’il devienne; on se joint et on conspire ensemble pour le defendre contre tous ceux qui attaquent sa puisance: et c’est ainsi que la raison aiant pris le dessus sur la ferocité et sur la force, cet homme de monarque devient Roi insensiblement et sans qu’on sen appercoive. C’est la parmi les hommes la premiere notion de l’honnété et du juste, et des vues contraires a ces deux vertus. C’est la l’origine et le commencement de la vrai Royauté. On ne les en laisse pas seulement jouir ces hommes respectable, on la conserve encore a leurs descendans parce qu’on se persuade que tenant la naisance et l’education de ces grands hommes, ils en auront aussi l’esprit et les moeurs.
            Your caution is by no means unnecessary “To keep my ideas and the result of my researches to myself” Americans are obstinately bent against ideas of hereditary succession at least in theory they are so whatever may be their practice. My mother sent three numbers of Columbus Our printers have not yet finished more than the three [that] were sent to me. The subjects you have mentioned […] arrest my attention the feild is wide.
            It is reported in this City that some few people have advanced money to Mr Genet which they are not likely to have reimbursed. The particular instance I alluded to was Commodore Nicolson who has advanced as we are told about five thousand dollars such is the report I know not how true it may be. The house of Representatives of the State of Georgia have passed a strange act declaring it felony for the Marshal to levy upon the Lands or property of the State. How will the effect of that judgement be obtained? They

seem to have pited the State Goverment against the Federal. How is the Goverment to conduct in this instance?
            Adieu My dear Sir / I am your affectionate son
            
              Charles Adams
            
          